Citation Nr: 1235571	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  11-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus with secondary arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1953 to June 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for tinnitus and for a disability manifested by chronic pain and numbness in the bilateral lower extremities, claimed as secondary to service-connected bilateral pes planus with arthritis changes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statements dated in May 2012 and August 2012.  Therefore, the Board does not have jurisdiction and these matters are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, the Board notes that in a May 2012 letter,  the Veteran has stated that his service-connected bilateral pes planus with arthritic changes has worsened.  Although the Veteran's last VA examination in January 2011 is far from stale, VA's General Counsel  has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Therefore, to ensure that the record reflects the current severity of the Veteran's bilateral pes planus with arthritic changes, the Board finds that a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

VA medical records dated through August 2011 are associated with the claims file.  On remand, all outstanding VA medical records from August 2011 to the present should be obtained and associated with the claims file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Lastly, the Board notes that in a May 2011 letter, the Veteran indicated that he was submitting a letter from his doctor to verify that his service-connected disability had worsened.  However, this letter does not appear to be associated with the claims file.  Hence, on remand, the Veteran should be requested to resubmit the letter from his doctor referenced by him in his May 2011 letter.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he resubmit the letter from his doctor that he referred to in his May 2011 letter.  He should also be asked to identify any additional private medical records that are relevant to his claim.  Any development action that is warranted based on his response(s) should be taken.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain all relevant VA medical treatment records from August 2011 to the present pertaining to the Veteran's bilateral pes planus with arthritic changes. 

3.  After completing steps one and two, the Veteran should be afforded an examination to determine the nature and severity of his bilateral pes planus with arthritic changes.  The claims folder, to include a copy of this remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. Any indicated studies should be performed. 

The examiner should assess the nature and severity of the Veteran's signs and symptoms related to his bilateral pes planus with arthritic changes.  The examiner should address the Veteran's contentions regarding pain and numbness related to his service-connected disability.  The examiner should also specifically address whether there is marked pronation; extreme tenderness of plantar surfaces of the feet; and marked inward displacement and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  

A complete rationale for any opinion expressed must be provided. 

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim, to include consideration of whether a separate rating for arthritis is warranted.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

